DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks made in an Amendment filed on 24 December 2022.
Claims 1 – 6, 8 – 12 , 14 – 22, and 355 are pending. Claims 7, 13 and 23 – 354 are cancelled by Applicant.

Claim Objections
Claim 355 is objected to because of the following informalities:
Regarding claim 355, the limitation, “the pill counter arrangement positioning arrangement” should read “the pill counter positioning arrangement.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 2, 5 – 6, 8, 10 – 12, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holtje et al. (U.S. 7,912,582 B1), hereinafter Holtje, in view of Joplin (US 2017/0024541 A1).

Regarding claim 1, Holtje discloses a system (100, fig. 1) comprising: 
a conveyor (176, 186, 218a-b, 220a-n, fig. 7a) configured to move a plurality of bottles (empty non-labeled vial 120; empty labeled vial 190; filled, labeled vials 208; filled, labeled and capped vial 214; fig. 7a) along a path (the path of conveyor 176, 186, 218 a-b, 220 a-n, fig, 7a); 
a robot (126, 194, fig. 7a), wherein the robot (126, 194) comprises an end effector (160, 260, fig. 7a), wherein the robot (126, 194) is configured to reposition the end effector (160, 260) and at least one bottle (120, 190, 208, 214) of the plurality of bottles held thereby through a bottle reposition cycle during each of which a different bottle of the plurality of bottles is moved to at least one of an empty bottle pick-up site (the site of 188, fig. 7; col. 10, ll. 7 – 9), a bottle fill site (Col. 10, ll. 11 – 15 describes the empty labeled vials 190 placed to an output chute of the automated dispenser 104 wherein the Examiner deems the site where the empty labeled vial 190 placed to the output chute of the automated dispenser 104 as the claimed “a bottle fill site”), or a filled bottle placement site (the site of 212a, 212b, fig. 7a; col. 10, ll. 29 – 33) (Col. 9, l. 52 – col. 10, l. 33 describes in detail a single bottle positioning cycle where the empty labeled vial 190 is moved to the site of first staging site 188 or the empty bottle pick-up site; the empty labeled bottle 190 is placed to the output chute of the automated dispenser 104 or the bottle fill site; and the filled, labeled vial 208 is moved to the site of 212a, 212b wherein col. 2, l. 54 – col. 3, l. 6 describes multiple bottle position cycles each for a different order or prescription with a different vial);
a plurality of pill counters (104, fig. 7a), wherein each pill counter of the plurality of pill counters is configured to count pills of a particular medication (Col. 2, ll. 35 – 39); 
a plurality of counted pill reserve containers (Col. 5, ll. 54 – 56 describes the automated dispensers 104 having output chutes wherein the Examiner interprets the output chutes as the claimed “counted pill reserve containers”), wherein each counted pill reserve container of the plurality of counted pill reserve containers is configured to receive at least one pill from a pill counter of the plurality of counted pill reserve containers, and dispense the at least one pill in a bottle at the bottle fill site (Col. 10, ll. 9 – 15 describes the automated dispenser 104 finishes counting pills prior to the arrival of the vial 190 via the grippers 160 of the main gantry 126 wherein the counted pills are dispensed into the output chute of the automated dispenser 104 and upon arrival of the vial 190 via the grippers160 of the main gantry 126, the output chute of the automated dispenser 104 dumps the counted pills into the vial 190); and 
one or more computing devices (112, 148, 174, fig. 7a), in communication with the robot (126, 194), the plurality of pill counters (104), and the plurality of counted pill reserve containers (output chutes of 104) (Col. 4, ll. 55 – 60 describes the programmable logic controller 148 interfaced with the computer 174 completes any current robotic actions involving the automated dispenser 104 wherein the Examiner deems the current robotic actions involving automated dispenser 104 includes the main gantry 126 and send gantry 194.  Col. 6, ll. 33 – 38 describes the computer 174 has communication control of the automated dispenser 104 wherein the Examiner deems the communication control of the automated dispenser 104 includes the output chutes of the automated dispenser 104), wherein the one or more computing devices (112, 148, 174) are configured to: 
receive a plurality of orders for a certain number of pills of a plurality of medications (Col. 2, ll. 35 – 49 describes each automated dispenser 104 filled with a different medication.  Col. 9, ll. 52 – 55 describes a single order or prescription for a certain number of pills of a particular medication wherein col. 2, l. 35 – col. 3, l. 6 describes a plurality of orders or prescriptions are performed at one time),

Holtje does not explicitly disclose determine, based on the plurality of orders, an order cluster, wherein the order cluster indicates a sequence of a plurality of bottle reposition cycles associated with the plurality of orders that decreases a time to complete the plurality of bottle reposition cycles compared to a time to complete the plurality of bottle reposition cycles without the order cluster; wherein, during the sequence of the plurality of bottle reposition cycles of the order cluster: the robot moves filled bottles of the plurality of bottles from the bottle fill site to the filled bottle placement site; and after each filled bottle of the plurality of bottles is moved from the bottle fill site to the filled bottle placement site, the robot moves an immediately subsequently processed bottle of the plurality of bottles from the empty bottle pick-up site to the bottle fill site so that each empty bottle is positioned at the bottle fill site only after the respective counted pill reserve container has therein a respective quantity of pills associated with an order of the plurality of orders; cause, based on the order cluster, the plurality of pill counters to count a respective quantity of pills of a medication of the plurality of medications and dispense the respective quantity of pills into respective counted pill reserve containers of the plurality of counted pill reserve containers; and cause, based on the order cluster, the robot to continuously move each bottle of the plurality of bottles through a respective bottle reposition cycle of the plurality of bottle reposition cycles to receive the respective quantity of pills from the respective counted pill reserve containers of the plurality of counted pill reserve containers.
However, Joplin teaches determine, based on the plurality of orders, an order cluster, wherein the order cluster indicates a sequence of a plurality of bottle reposition cycles associated with the plurality of orders that decreases a time to complete the plurality of bottle reposition cycles compared to a time to complete the plurality of bottle reposition cycles without the order cluster ([0117] describes the sequencing module 1406 accesses data concerning an order and based on the accessed data, determines which cells 414 within the automated dispensing subsystem 204 to dispense associated pharmaceuticals into the containers 304 or the empty bottles on the particular pallet 302.  [0117] further describes the sequence for a plurality of orders is selected based on factors such as the proximity of the cells 414 and/or the buffer tubes 426 from which the containers 304 on the pallet 302 will be filled and [0118] describes the sequence is selected to minimize the wait time at the cell 414 wherein the Examiner deems the plurality of orders that are sequenced by sequencing module 1406 as the claimed “order cluster”.  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Joplin with the invention of Holtje, the sequencing module 1406 of Joplin would access data concerning an order and based on the accessed data, determine a sequence for a plurality of orders to minimize the wait time, or in other words and as applied to Holtje, the time to complete the plurality of bottle reposition cycles associated with the plurality of orders, based on the distance of the container, or empty pill bottle, at the empty bottle pick-up site to the cells and/or buffer tubes, or in other words and as applied to Holtje, to the pill counters and/or counted pill reserve containers).  Thus, once the plurality of orders have been sequenced by the sequencing module (1406) to form the order cluster as described by Joplin, Holtje discloses the robot (126,194) moves filled bottles (208) of the plurality of bottles from bottle fill site (the output chute of the automated dispenser 104) to the filled bottle placement site (the site of 212a, 212b, fig. 7a) (Col. 10, ll.16 – 33); and after each filled bottle of the plurality of bottles is moved from the bottle fill site to the filled bottle placement site, the robot (126, 194) moves an immediately subsequently processed bottle of the plurality of bottles from the empty bottle pick-up site (the site of 188, fig. 7) to the bottle fill site (the output chute of the automated dispenser 104) (Col. 10, ll. 16 – 19 describes once  a filled bottle is transferred to the site of  212a, 212b, main gantry 126 moves to handle the next prescription) so that each empty bottle is positioned at the bottle fill site only after the respective counted pill reserve container has therein a respective quantity of pills associated with an order of the plurality of orders (Col. 9, ll. 52 – 64 describes pills of a particular prescription is dispensed in the output chute of the automated dispenser 104 prior to the empty bottle 120 is positioned at the output chute of the automated dispenser 104).   Moreover, Holtje would cause, based on the order cluster sequenced by the sequencing module of Joplin, the plurality of pill counters (104) to count a respective quantity of pills of a medication of the plurality of medications and dispense the respective quantity of pills into respective counted pill reserve containers (the output chute of the automated dispenser 104) of the plurality of counted pill reserve containers (Col. 9, ll. 52 – 64).  Lastly, Holtje would further cause, based on the order cluster sequenced by the sequencing module of Joplin, robot (126, 194) to continuously move each bottle (120, 190, 208, 214) of the plurality of bottles through a respective bottle reposition cycle of the plurality of bottle reposition cycles to receive the respective quantity of pills from the respective counted pill reserve containers (the output chute of the automated dispenser 104) of the plurality of counted pill reserve containers (Col. 9, l. 43 – col. 10, l. 19 wherein col. 10, ll. 18 – 19 implies that main gantry 126 continuously moves empty labeled vial 190 through a respective bottle reposition cycle to receive the specified number of pills from the respective output chute of automated dispenser 104).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the system, as disclosed by Holtje, with determine, based on the plurality of orders, an order cluster, wherein the order cluster indicates a sequence of a plurality of bottle reposition cycles associated with the plurality of orders that decreases a time to complete the plurality of bottle reposition cycles compared to a time to complete the plurality of bottle reposition cycles without the order cluster, as taught by Joplin, with the motivation to minimize the wait time in filling a plurality of orders ([0117] – [0118]).

Regarding claim 2, Holtje, as modified by Joplin, discloses the invention as cited in claim 1.
Holtje further discloses a first bottle obstructer (188, fig. 7a) configured to: prevent an empty bottle (190, fig. 7a) from being conveyed along the conveyor (176, 186, 218a-b, 220a-n – specifically 186, fig. 7a), and position the empty bottle (190) at the bottle pick-up site (location of 188, fig. 7; col. 10, ll. 7 – 9).

Regarding claim 5, Holtje, as modified by Joplin, discloses the invention as recited in claim 1.
Holtje does not explicitly disclose a device configured to apply a lodged pill clearance force to at least one counted pill reserve container of the plurality of counted pill reserve containers.
However, Joplin teaches a device (1002,1004, 1106, fig. 10) configured to apply a lodged pill clearance force to at least one counted pill reserve container (426, fig. 10) of the plurality of counted pill reserve containers ([0094], ll. 6 – 12 describes buffer tube gates 1002, 1004, 1006 flutter to facilitate movement of pills through buffer tube gates 1002, 1004, 1006 wherein the Examiner deems the flutter movement of buffer tube gates 1002, 1004, 1006 as the claimed “a lodged pill clearance force”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the system, as disclosed by Holtje, with a device configured to apply a lodged pill clearance force to at least one counted pill reserve container of the plurality of counted pill reserve containers, as taught by Joplin, with the motivation to facilitate movement of the pills through the counted pill reserve container gate ([0094], ll. 6 – 12).

Regarding claim 6, Holtje, as modified by Joplin, discloses the invention as cited in claim 1.
Holtje further discloses the one and more computing devices (112, 148, 174, fig. 7a) are configured to receive the plurality of orders for the number of pills of the plurality of medications by receiving the plurality of orders as an unordered list (col. 9, l. 43 – col. 10, l. 19 describes each order or prescription is initiated upon a command from computer 174 while col. 2, l. 54 – col. 3, l. 6 describes six orders or prescriptions being worked upon at one time wherein the Examiner interprets the six orders or prescriptions as the claimed “an unordered list”); 

Holtje does not explicitly disclose the one or more computing devices are configured to determine, based on the plurality of orders, the order cluster by ordering the unordered list of prescriptions in an order in which the plurality of orders is to be processed, wherein each order is associated with a respective bottle reposition cycle of the plurality of bottle reposition cycles.
However, Joplin teaches the one or more computing devices (1406, fig. 14) are configured to determine, based on the plurality of orders, the order cluster by ordering the unordered list of prescriptions in an order in which the plurality of orders is to be processed ([0117] describes sequencing module 1406 accesses data concerning the order and based on such data, determines which cells 414 within automated dispensing subsystem 204 to dispense associated pharmaceuticals into containers 304 or empty bottles on the particular pallet 302.  [0117] further describes the sequence is selected based on factors such as proximity of the cells 414 and/or the buffer tubes 426 from which containers 304 on the pallet 302 will be filled wherein [0118] describes the sequence is selected to minimize wait time at the cell 414.  The Examiner deems a plurality of orders that are sequenced by sequencing module 1406 as the claimed “order cluster” and further deems the plurality of orders that are sequenced by sequencing module 1406 as an ordered list of the plurality of orders to be processed that decreases the processing time associated with the plurality of orders compared to the processing time associated with the plurality of orders without sequencing.  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Joplin with the invention of Holtje, once prescriptions or orders are entered into computing devices 112, 148, 174, as described in col. 2, ll. 35 – 49 of Holtje, sequencing module 1406 of Joplin sequences the prescriptions or orders based on factors such as proximity of pill counter 104 of Holtje from which empty, labelled bottles 190 of Holtje will be filled wherein each order would be associated with a respective bottle reposition cycle of the plurality of bottle reposition cycles of Holtje).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the system, as disclosed by Holtje, with the one or more computing devices are configured to determine, based on the plurality of orders, the order cluster by ordering the unordered list of prescriptions in an order in which the plurality of orders is to be processed, as taught by Joplin, with the motivation to minimize the wait time in filling a plurality of orders ([0117] – [0118]).

Regarding claim 8, Holtje, as modified by Joplin, discloses the invention as cited in claim 1.
Holtje further discloses a first portion of the plurality of pill counters (104, fig. 7a) are positioned in a first sector (A, annotated fig. 7a), and wherein the first portion of the plurality of pill counters (104) are associated with a first average bottle reposition cycle time (the average amount of time for labelled vial 190 on first staging platform 188 to be grasped by grippers 160 of main gantry 126, transported to the correct dispenser 104 in first sector A to dispense the counted pills, and, after filling, transported to second staging platform 192 as described in col. 10, ll. 6 – 18), and wherein a second portion of the plurality of pill counters (104) are positioned in a second sector (B, annotated fig. 7a), and wherein the second portion of the plurality of pill counters (104) are associated with a second average bottle reposition cycle time (the average amount of time for labelled vial 190 on first staging platform 188 to be grasped by grippers 160 of main gantry 126, transported to the correct dispenser 104 in second sector B to dispense the counted pills, and, after filling, transported to second staging platform 192 as described in col. 10, ll. 6 – 18), wherein the first average bottle reposition cycle time is less than the second average bottle reposition cycle time (the difference between the first average bottle reposition cycle time and the second average bottle reposition cycle time is that the second average bottle reposition cycle time has the additional travel time of main gantry 126 to transport labeled vial 190 to the correct dispenser 104 in the further second sector B to dispense the counted pills and transport filled and labeled vial 208 back from the further second sector B to second staging platform 192 wherein this additional travel time of the second average bottle reposition cycle time makes the first average bottle reposition cycle time less than the second average bottle reposition cycle time).

Regarding claim 10, Holtje, as modified by Joplin, discloses the invention as cited in claim 1.
Holtje further discloses a sensor configured to determine a size of each bottle (120, fig. 7a) of the plurality of bottles during the bottle reposition cycle (col. 9, l. 52 – col. 10, l. 33 describes in detail a single bottle positioning cycle) associated with each bottle of the plurality of bottles (col. 7, ll. 30 – 43 describes switches or other sensors to determine the size, brand, or style of vial 12 wherein col. 9, ll. 52 – 62 describes that the computer 174 via PLC 148 requests the correct size vial 120 after the entering the prescription into computer 174 wherein the Examiner deems a request from computer 174 via PLC 148 requires the sensor to sense the correct size of bottle 120 and since the request is after entering the prescription into computer 174, sensing occurs during the bottle reposition cycle).

Regarding claim 11, Holtje, as modified by Joplin, discloses the invention as cited in claim 1.
Holtje further discloses a device (210, fig. 7a) configured to move a cover from a de-activated position that is off of an opening of a bottle to an activated position that is over the opening (col. 5, ll. 12 – 19 describes capping stations 210 with caps are initially in capper hoppers and capping stations 210 orient and apply caps wherein the Examiner deems when caps are in the capper hopper as the “de-activated position” and when caps are applied on vials 208 as “the activated position”).

Regarding claim 12, Holtje, as modified by Joplin, discloses the invention as cited in claim 1.
Holtje, as modified by Joplin, discloses the one or more computing devices (Holtje – 112, 148, 174, fig. 7a) are further configured to cause, based on the order cluster (Joplin – the sequenced plurality of orders as described in [0117] – [0118]), the plurality of pill counters (Holtje – 104, fig. 7a) to count a next respective quantity of pills of a respective medication of the plurality of medications after dispensing a previous respective quantity of pills into the respective counted pill reserve containers of the plurality of counted pill reserve containers (Holtje – output chute of 104, fig. 7a) (Holtje – Col. 6, ll. 33 – 38 describes computer 174 has communication control of automated dispenser 104 wherein the Examiner deems the communication control of automated dispenser 104 includes the output chutes of automated dispenser 104.  Col. 2, l. 54 – col. 3, l. 6 describes the six fundamental consecutive operations that make up a single bottle position cycle and the six actions take place simultaneously each for a different order or prescription wherein col. 9, ll. 52 – 64 describes one of the fundamental operations where automated dispenser 104 to count out a specified number of pills and dispenses the counted pill into the output chute of automated dispenser 104 for each individual order or prescription. The Examiner deems for each order or prescription automated dispenser 104 counts out a specified number of pills and dispenses the counted pill into the output chute of automated dispenser 104 and since the orders or prescriptions are completed consecutively in the six fundamental operations, if the dispensing system has at least two consecutive orders or prescriptions, automated dispenser 104 counts out a specified number of pills of the medication after dispensing a previous specified number of pills into the previous output chute of automated dispenser 104).

Regarding claim 16, Holtje, as modified by Joplin, discloses the invention as cited in claim 1.
Holtje, as modified by Joplin, further discloses the one or more computing devices (Holtje – 112, 148, 174, fig. 7a) are configured to cause, based on the order cluster (Joplin – the sequenced plurality of orders as described in [0117] – [0118]), the robot (Holtje – 126, fig. 7a) to continuously move each bottle of the plurality of bottles through the respective bottle reposition cycle of the plurality of bottle reposition cycles to receive the respective quantity of pills from the respective counted pill reserve containers (Holtje – output chute of 140, fig. 7a) of the plurality of counted pill reserve containers by queueing the at least one bottle of the plurality of bottles before the empty bottle pick-up site (Holtje – location of 188, fig. 7; col. 10, ll. 7 – 9) so that without delay during the bottle reposition cycle (Holtje – Col. 4, ll. 55 – 60 describes programmable logic controller 148 interfaced with computer 174 completes any current robotic actions involving automated dispenser 104 wherein the Examiner deems current robotic actions involving automated dispenser 104 included main gantry 126.  Col. 2, l. 54 – col. 3, l. 6 describes the six fundamental consecutive operations that make up a single bottle position cycle and the six actions take place simultaneously each for a different order or prescription wherein col. 10, ll. 6 – 15 describes one of the fundamental operations where main gantry 126 moves each bottle during the bottle reposition cycle to receive the specified number of pills from the respective output chute of automated dispenser 104 and col. 10, ll. 18 – 18 implies main gantry 126 continuously moves as long as there is a next order or prescription in the order cluster.  Fig. 7a shows empty vials 120 queued in vial cassettes 108 prior to the location of first staging platform 188 or the bottle pick-up site), the robot (Holtje – 126) is configured to reposition the at least one bottle to the bottle fill site only after the respective number of pills associated with the at least one bottle are counted and reserved in a respective  counted pill reserve container associated with the bottle fill site (Holtje – Col. 9, l. 52 – col. 10, l. 15 describes automated dispenser 104 will have finished counting out pills having counted tablets waiting within the output chute of automated dispenser 104 prior to the arrival of vial 190 to the location of first staging platform 188 or the bottle pick-up site).

Regarding claim 17, Holtje, as modified by Joplin, discloses the invention as recited in claim 1.
Holtje does not explicitly disclose the plurality of counted pill reserve containers are configured to store at least 180 cc of pills.
Joplin teaches the plurality of counted pill reserve containers (426, fig. 10) are configured to store at least 180 cc of pills ([0100] describes the volume of buffer tube 426 may be more than 200cc which is in the range of Applicant’s claimed “at least 180 cc”).
	Because both the counted pill reserve container of Holtje and the counted pill reserve container of Joplin teach counted pill reserve containers with a volume to store an amount of pills to be dispensed in a bottle, it would have been obvious to one of ordinary skill in the art to substitute the counted pill reserve container of Holtje with the counted pill reserve container of Joplin to achieve the predictable result of storing an amount of pills to be dispensed in a bottle. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Regarding claim 18, Holtje, as modified by Joplin, discloses the invention as recited in claim 1.
Holtje does not explicitly disclose the plurality of counted pill reserve containers are configured to store at least 200 cc of pills.
Joplin teaches the plurality of counted pill reserve containers (426, fig. 10) are configured to store at least 200 cc of pills ([0100] describes the volume of buffer tube 426 may be more than 200cc which is in the range of Applicant’s claimed “at least 200 cc”)
	Because both the counted pill reserve container of Holtje and the counted pill reserve container of Joplin teach counted pill reserve containers with a volume to store an amount of pills to be dispensed in a bottle, it would have been obvious to one of ordinary skill in the art to substitute the counted pill reserve container of Holtje with the counted pill reserve container of Joplin to achieve the predictable result of storing an amount of pills to be dispensed in a bottle. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Holtje et al. (U.S. 7,912,582 B1), hereinafter Holtje, in view of Joplin (US 2017/0024541 A1), in further view of Davis et al. (U.S. 2011/0305545 A1), hereinafter Davis.

Regarding claim 3, Holtje, as modified by Joplin, discloses the invention as recited in claim 1.
Holtje, as modified by Joplin, does not explicitly disclose a first bottle obstructer configured to: prevent a puck from being conveyed along the conveyor, wherein the puck is configured to support at least one empty bottle, and position the puck at the bottle pick-up site.
However, Davis teaches a first bottle obstructer (84a, fig. 2) configured to: prevent a puck (72, figs. 4 – 7) from being conveyed along the conveyor (70, fig. 2), wherein the puck (72) is configured to support at least one empty bottle (V, figs. 4 – 7), and position the puck (72) at the bottle pick-up site (location within recess 82, figs. 2, 6A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first bottle obstructer, as disclosed by Holtje, as modified by Joplin, with a first bottle obstructer configured to: prevent a puck from being conveyed along the conveyor, wherein the puck is configured to support at least one empty bottle, and position the puck at the bottle pick-up site, as taught by Davis, with the motivation to improve the accuracy and precision of moving the pill bottle to and from the end effector of the robot ([0007], ll. 9 – 11).

Regarding claim 4, Holtje, as modified by Joplin, as further modified by Davis, discloses the invention as recited in claim 3.
Holtje, as modified by Joplin, does not explicitly disclose a second bottle obstructer positioned downstream of the first bottle obstructer, wherein the second bottle obstructer is configured to: prevent the puck from being conveyed along the conveyor, wherein the puck is configured to support a filled bottle, and position the puck at the bottle placement site.
However, Davis teaches a second bottle obstructer (84b, fig. 2) positioned downstream of the first bottle obstructer (84a, fig. 2), wherein the second bottle obstructer (84b) is configured to: prevent the puck (72, figs. 4 – 7) from being conveyed along the conveyor (70, fig. 2), wherein the puck (72) is configured to support a filled bottle (figs. 8 – 9 shows puck 72 supporting vial V after vial V is filled placed into by gripper fingers 104), and position the puck (72) at the bottle placement site (location within recess 82, figs. 2, 6A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the second bottle obstructer, as disclosed by Holtje, as modified by Joplin, as further modified by Davis, with a second bottle obstructer positioned downstream of the first bottle obstructer, wherein the second bottle obstructer is configured to: prevent the puck from being conveyed along the conveyor, wherein the puck is configured to support a filled bottle, and position the puck at the bottle placement site, as taught by Davis, with the motivation to improve the accuracy and precision of moving the pill bottle to and from the end effector of the robot ([0007], ll. 9 – 11).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holtje et al. (U.S. 7,912,582 B1), hereinafter Holtje, in view of Joplin (US 2017/0024541 A1), in further view of Jaskela et al. (US 2014/0350950 A1), hereinafter Jaskela.

Regarding claim 9, Holtje, as modified by Joplin, discloses the invention as recited in claim 1.
Holtje, as modified by Joplin, does not explicitly disclose each order of the plurality of orders is associated with an estimated maximum fill time, and wherein the one or more computing device is configured to determine the order cluster based the estimated maximum fill times.
However, Jaskela teaches each order of the plurality of orders is associated with an estimated maximum fill time, and wherein the one or more computing device (40, fig. 2) is configured to determine the order cluster based the estimated maximum fill times ([0036] describes each order has an estimated amount of time to prepare the medication wherein the Examiner deems the estimated amount of time to prepare the medication as the claimed “an estimated maximum fill time”; [0036] describes the position of each order for a medication in the queue determined by processor 40 is based on an estimated amount of time to prepare the medication).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the system, as disclosed by Holtje, as modified by Joplin, with each order of the plurality of orders is associated with an estimated maximum fill time, and wherein the one or more computing device is configured to determine the order cluster based the estimated maximum fill times, as taught by Jaskela, with the motivation to provide an electronic queue that can be adjusted or modified according to user-defined preferences such as an estimated amount of time to prepare the medication to more efficiently dispense medications.

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holtje et al. (U.S. 7,912,582 B1), hereinafter Holtje, in view of Joplin (US 2017/0024541 A1), in further view of William et al. (U.S. 6,681,149 B2), hereinafter William.

Regarding claim 14, Holtje, as modified by Joplin, discloses the invention as recited in claim 1.
Holtje does not explicitly disclose the plurality of pill counters are circularly positioned around a central area.
William teaches the plurality of pill counters (20, fig. 2) are circularly positioned around a central area (interior area of shelving unit 12, fig. 1).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the system, as disclosed by Holtje, as modified by Joplin, with the plurality of pill counters are circularly positioned around a central area, as taught by William, with the motivation to provide a more compact configuration of the array than a linear design so that the robotic dispensing system maximizes the working area of the robotic dispensing system.

Regarding claim 15, Holtje, as modified by Joplin, as further modified by William, discloses the invention as recited in claim 14.
Holtje, as modified by Joplin, does not explicitly disclose the robot is positioned in the central area.
William teaches the robot (24, fid. 1) is positioned in the central area (interior area of shelving unit 12, fig. 1).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the system, as disclosed by Holtje, as modified by William, with the robot is positioned in the central area, as taught by William, with the motivation to centrally place the robot to easily access the plurality of pill counters.

Claims 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Holtje et al. (U.S. 7,912,582 B1), hereinafter Holtje, in view of Joplin (US 2017/0024541 A1), in further view of Terzini et al. (U.S. 2013/0310969 A1), hereinafter Terzini.

Regarding claim 19, Holtje, as modified by Joplin, discloses the invention as recited in claim 1.
Holtje, as modified by Joplin, does not explicitly disclose a conveyor recirculation loop configured to divert, at a recirculation loop diversion site, at least one empty bottle; and wherein the computing device is further configured to cause, based on a status of at least one pill counter of the plurality of pill counters, the conveyor recirculation loop to divert the at least empty bottle.
However, Terzini teaches a conveyor recirculation loop (A, fig. 1) configured to divert, at a recirculation loop diversion site (area about conveyor A, fig. 1; [0004], ll. 8 – 12), at least one empty bottle ([0004], ll. 8 – 12 describes empty, labeled bottles); and wherein the computing device ([0003], ll. 16 – 24  describes a computer, based on reading a bar code via RFID device, causes empty, labeled bottles to be deposited at a designated dispensing station) is further configured to cause, based on a status of at least one pill counter of the plurality of pill counters ([0003], ll. 27 – 30 describes a dispensing unit  equipped with a structure such as a spout wherein the Examiner interprets the dispensing unit as the claimed “pill counter” and the spout as the claimed “pill reserve container”), the conveyor recirculation loop to divert the at least empty bottle ([0004], ll. 8 – 12 describes when the queue to a dispensing station is full, the empty, labeled bottle is diverted to conveyor A wherein the Examiner deems a full queue indicates the plurality of pill counters and pill reserve containers are in use thus the computer causes, based on the status of the plurality of pill counters and pill reserve containers being in use to divert the empty, labeled bottles to conveyor A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the array, as disclosed by Holtje, as modified by Joplin, with a conveyor recirculation loop configured to divert, at a recirculation loop diversion site, at least one empty bottle; and wherein the computing device is further configured to cause, based on a status of at least one pill counter of the plurality of pill counters, the conveyor recirculation loop to divert the at least empty bottle, as taught by Terzini, with the motivation to allow the system to be able to prepare the empty bottles with application of labels and if the queue to the dispensing system is full, recirculates the empty, labeled bottle so that the system can operate continuously.

Regarding claim 20, Holtje, as modified by Joplin, discloses the invention as recited in claim 1.
Holtje, as modified by Joplin, does not explicitly disclose a conveyor recirculation loop configured to divert, at a recirculation loop diversion site, at least one empty bottle; and wherein the computing device is further configured to cause, based on a status of at least one counted pill reserve container of the plurality of plurality of counted pill reserve containers, the conveyor recirculation loop to divert the at least empty bottle.
However, Terzini teaches a conveyor recirculation loop (A, fig. 1) configured to divert, at a recirculation loop diversion site (area about conveyor A, fig. 1; [0004], ll. 8 – 12), at least one empty bottle ([0004], ll. 8 – 12 describes empty, labeled bottles); and wherein the computing device ([0003], ll. 16 – 24  describes a computer, based on reading a bar code via RFID device, causes empty, labeled bottles to be deposited at a designated dispensing station) is further configured to cause, based on a status of at least one counted pill reserve container of the plurality of plurality of counted pill reserve containers ([0003], ll. 27 – 30 describes a dispensing unit  equipped with a structure such as a spout wherein the Examiner interprets the dispensing unit as the claimed “pill counter” and the spout as the claimed “pill reserve container”), the conveyor recirculation loop to divert the at least empty bottle ([0004], ll. 8 – 12 describes when the queue to a dispensing station is full, the empty, labeled bottle is diverted to conveyor A wherein the Examiner deems a full queue indicates the plurality of pill counters and pill reserve containers are in use thus the computer causes, based on the status of the plurality of pill counters and pill reserve containers being in use to divert the empty, labeled bottles to conveyor A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the array, as disclosed by Holtje, as modified by Joplin, with a conveyor recirculation loop configured to divert, at a recirculation loop diversion site, at least one empty bottle; and wherein the computing device is further configured to cause, based on a status of at least one counted pill reserve container of the plurality of plurality of counted pill reserve containers, the conveyor recirculation loop to divert the at least empty bottle, as taught by Terzini, with the motivation to allow the system to be able to prepare the empty bottles with application of labels and if the queue to the dispensing system is full, recirculates the empty, labeled bottle o that the system can operate continuously.

Regarding claim 21, Holtje, as modified by Joplin, as further modified by Terzini, discloses the invention as recited in claim 19.
Holtje further discloses the status of the at least one pill counter (104, fig. 7a) of the plurality of pill counters is one of: a respective quantity of pills of a medication of the plurality of medications associated with the at least one empty bottle are counted (Col. 11, ll. 2 – 7 describes computer 174 informs the pharmacy technician the status of dispensers 104 and col. 11, ll. 16 – 20 describes a flashing light is shown after a respective quantity of pills of a prescription associated with an empty bottle are counted), the respective quantity of pills of the medication of the plurality of medications associated with the at least one empty bottle are being counted, or the respective quantity of pills of the medication of the plurality of medications associated with the at least one empty bottle are not yet counted.

Regarding claim 22, Holtje, as modified by Joplin, as modified by Terzini, discloses the invention as recited in claim 20.
Holtje further discloses the status of the at least one counted pill reserve container (output chute of 104, fig. 7a) of the plurality of counted pill reserve containers is one of: a respective quantity of pills of a medication of the plurality of medications associated with the at least one empty bottle are contained in the at least one counted pill reserve container (Col. 11, ll. 2 – 7 describes computer 174 informs the pharmacy technician the status of automated dispensers 104 to include the output chute of automated dispenser 104 and col. 11, ll. 16 – 20 describes a flashing light is shown after a respective quantity of pills of a prescription associated with an empty bottle are contained in the output chute of automated dispenser 104) or the respective quantity of pills of the medication of the plurality of medications associated with the at least one empty bottle are not contained in the at least one counted pill reserve container.

Claims 355 is rejected under 35 U.S.C. 103 as being unpatentable over Holtje et al. (U.S. 7,912,582 B1), hereinafter Holtje, in view of Joplin (US 2017/0024541 A1), in further view of Hebron et al. (U.S. 6,256,967 B1), hereinafter Hebron.

Regarding claim 355,  Holtje, as modified by Joplin, discloses the invention as recited in claim 1.
Holtje, as modified by Joplin, does not explicitly disclose the one or more computing devices are further configured to: determine, based on the order cluster, a pill counter positioning arrangement to reduce travel time of the end effector to fulfill the plurality of orders in the order cluster as compared to a travel time to fulfill the plurality of orders without the order cluster, wherein the pill counter positioning arrangement comprises a respective location at which each pill counter of the plurality of pill counters is to be positioned.
However, Hebron teaches the one or more computing devices are further configured to: determine, based on the order cluster, a pill counter positioning arrangement to reduce travel time of the end effector to fulfill the plurality of orders in the order cluster as compared to a travel time to fulfill the plurality of orders without the order cluster, wherein the pill counter positioning arrangement comprises a respective location at which each pill counter (130, fig. 1A) of the plurality of pill counters is to be positioned (Col. 11, ll. 31 – 35 describes various lists and queues employed by the control system 80 wherein col. 11, l. 54 – col. 12, l. 3 describes control system 80 determines the number of times each canister 130 is accessed and is compared for a given time frame and then rearranges the cannisters 130 in the pill counter positioning arrangement such that the time to fill prescriptions is reduced by storing the cannisters 130 more frequently accessed during the dispensing of the pills closer to the location of the vibratory dispenser 190 thus reducing travel time of between the cannisters 130 and the empty vial at bottle fill site under the vibratory dispenser 190).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the system, as disclosed by Holtje, as modified by Joplin, with the one or more computing devices are further configured to: determine, based on the order cluster, a pill counter positioning arrangement to reduce travel time of the end effector to fulfill the plurality of orders in the order cluster as compared to a travel time to fulfill the plurality of orders without the order cluster, wherein the pill counter positioning arrangement comprises a respective location at which each pill counter of the plurality of pill counters is to be positioned, as taught by Hebron, with the motivation to cumulatively reduce the time to fill all prescriptions (Col. 11, l. 54 – col. 12, l. 3).

Response to Arguments
Applicant's amendments, filed 1 February 2021, with respect to rejection of claims 1 – 2, 5 – 6, 8, 10 – 12 and 16 – 18 under 35 U.S.C. 103 have been fully considered and are not persuasive.  
Applicant argues:
The Office Action admits that Holtje fails to teach an order cluster. See the Office Action at p. 7. To cure this deficiency, the Office Action cites Joplin. However, Joplin fails to determine a sequence of bottle movements as required by the claims. Instead, Joplin merely determines a sequence for pallet movement. That is, Joplin does not use a robot to move filled bottles from a bottle fill site to a filled bottle placement site and then receive, at the bottle fillDMFIRM #401485117 v1 9 APPLICATION NO.: 15/716,377site, an immediately subsequent bottle from the empty bottle pickup site only after a counted pill reserve container has received a respective quantity of pills associated with an order. Thus, Joplin provides neither a teaching of, nor motivation for, determining the order cluster as claimed. For these reasons, the combination of Holtje and Joplin fail to disclose or render obvious the claimed combination. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant example, Joplin is relied upon to determine, based on the plurality of orders, an order cluster, that decreases a time to complete the plurality of bottle reposition cycles compared to a time to complete the plurality of bottle reposition cycles without the order cluster, as required by the claim, and Holtje is relied upon determines a sequence of bottle movements, as required by the claim.  Applicant further argues that not motivation is given for the incorporation of Joplin, but a motivation is clearly given in rejection filed 22 October 2019; that is, to minimize the wait time in filling a plurality of orders as described in Joplin [0117] – [0118].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	6 May 2022

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731